Applicant argues that the 35 USC 112(a) rejection is improper, the specification providing support for the claimed medical device.  MPEP 2163 (II) is illustrative as to what is considered sufficient evidence or reason: 
[I]n Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), the examiner made a prima facie case by clearly and specifically explaining why applicant’s specification did not support the particular claimed combination of elements, even though applicant’s specification listed each and every element in the claimed combination. The court found the “examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination” and, thus, “[t]he burden was then properly shifted to [inventor] to cite to the examiner where adequate written description could be found or to make an amendment to address the deficiency.” Id.; see also Stored Value Solutions, Inc. v. Card Activation Techs., 499 Fed.App’x 5, 13-14 (Fed. Cir. 2012) (non-precedential).

Contrary to the above example, in the instant application each and every element of the claims is not disclosed, being claimed broadly as a “medical device” genus.  MPEP 2173 (III)(B) states that “Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent.” Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1249, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008).  MPEP 2163(II)(3)(a) states, in the relevant part, that “a claim which encompasses two or more embodiments or species within the scope of the claim is analyzed as a claim drawn to a genus”.  The limitations directed to “medical device” are considered drawn to a genus given the breadth of the term in the art, encompassing any device utilized for or in a 

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”).

It is the position of the Office that the currently claimed and disclosed species of the “medical device” genus (see applicant’s original specification at lines 7 – 18 on page 3 and 3 – 8 on page 4) is not “representative of the full variety or scope of the genus” due to the substantial variation of this genus as identified above.  Therefore the 35 USC 112 (a) written description rejection is maintained.

Applicant also alleges that the 35 USC 103 rejection in view of Shiraishi, Shina and Park fail to teach or suggest features recited by independent claim 1.  Claim 1 requires, among other limitations, “superposing at least one graphical marking at an orientation with regular and known spacing to said medical device … wherein the orientation of said marking parallels a 
Per MPEP 2145 (III) “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  It is submitted that Park’s disclosure of a circular marker 11 would provide at least a portion of that marker that would be parallel to a blood clot.   In combination with Shirashi and Shina, Park is seen to at least suggest placing a marker such that a portion of that marker is parallel to a medical device.
Applicant’s further arguments rely on positions rebutted above.

/LUTHER BEHRINGER/             Primary Examiner, Art Unit 3793